  Case 3:20-cv-02910-L Document 202 Filed 12/01/20                    Page 1 of 6 PageID 2899


                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


Commodities and Futures
Treading Commission, et al.,
       Plaintiffs,
v.                                                                     Case No.: 3:20-CV-2910-L

TMTE, Inc., et al.,
      Defendants

                           Defendant Lucas Asher’s Response to Receiver’s
                                      Motion to Show Cause

        Comes now Defendant Lucas Asher (“Mr. Asher”) and respectfully files this Response to the

Receiver’s Motion to Show Cause.

                                               SUMMARY

        The Receiver's Motion is premised on the assumption that Mr. Asher can return the $550,000 that

was wired out of the USA Accounts, Inc. bank account on September 29, 2020. The Receiver also

implies without stating that this money belongs to Lucas Asher or one of the Corporate Defendants named

in the lawsuit. These assumptions are simply incorrect.

        Mr. Asher does not control the $550,000. Mr. Asher did not own or control the $550,000 on

September 29, 2020, or at any time before or after September 29, 2020. As such, Mr. Asher cannot be

held in contempt if the funds are not turned over to the Receiver.

        Mr. Asher does not own or control USA Accounts, Inc, and did not own or control the company

or the account on September 29, 2020. As the Receiver acknowledges in his Motion and Brief, Mr. Asher

disclosed to the Receiver that he incorporated USA Accounts, Inc. and opened a bank account in the

company’s name in August 2020, but almost immediately transferred the ownership and control of the

company and its bank account to Athena Hunter. Ms. Hunter acknowledges that she owns and controls
  Case 3:20-cv-02910-L Document 202 Filed 12/01/20                     Page 2 of 6 PageID 2900


USA Accounts, Inc., and that she directed the transactions in question on September 29, 2020. Mr. Asher

cannot be held in contempt for transactions that he did not conduct.

        Mr. Asher has never had an interest in the $550,000. The funds deposited into the USA

Accounts, Inc. bank account came from customers of USA Accounts, Inc. The funds were never property

of Mr. Asher. The funds were never the property of any party in this lawsuit. Mr. Asher cannot be held in

contempt for funds in which he never had an interest.

                                      FACTUAL BACKGROUND

        Athena Hunter, the owner of USA Accounts, Inc., submitted an affidavit, attached as Exhibit 1,

which establishes the following:

        In the Summer of 2020, Athena Hunter asked Lucas Asher to help her set up a company to sell

precious metals. Mr. Asher had been involved in a number of similar companies, and Ms. Hunter has

worked as an administrative assistant at one of these related companies. In August 17, 2020, Mr. Asher

set up the company, USA Accounts, Inc, as a Delaware corporation, and opened a bank account at Bank

of America. Almost immediately, on August 25, 2020, Mr. Asher transferred ownership and control of

the company to Ms. Hunter, and Ms. Hunter began depositing customer funds into the bank account. This

immediate transfer is strong evidence that Mr. Asher never intended to own or control USA Accounts,

Inc. Mr. Asher was kept on by USA Accounts, Inc. as an agent to assist with transition. Tellingly, the

formal document appointing Mr. Asher as an agent explicitly provided that Mr. Asher had no control over

the bank account and could only transfer funds in order to pay documented business expenses. Also

telling, the corporate documents recording the transfer were executed in August 2020, more than a month

after USA Accounts, Inc. was transferred to Athena Hunter.

        On or about September 28, 2020, Mr. Asher became aware that the Court entered an order

restraining his assets. The Order did not include USA Accounts, Inc. The Order did not include Athena

Hunter. Then, on September 29, 2020, Ms. Hunter asked Mr. Asher to pay two bills from the USA

Accounts, Inc. bank account. Mr Asher paid these bills. Mr. Asher did not consider that the transactions

could violate the Court’s Order because the funds were not in any way associated with the Court’s Order.
  Case 3:20-cv-02910-L Document 202 Filed 12/01/20                         Page 3 of 6 PageID 2901


These funds did not belong to Mr. Asher. These funds were not in the control of Mr. Asher. These funds

did not belong to the Corporate Entities named in the Order. To the contrary, the funds originated with

customers of USA Accounts, Inc., the funds were deposited into USA Accounts, Inc.’s bank account, and

then funds were being used throughout the month to pay expenses of USA Accounts, Inc., including

commissions and inventory. On September 29, 2020, when Ms. Hunter directed Mr. Asher to make

payments to USA Accounts, Inc.’s vendors, Mr. Asher paid the bills.

        The Receiver rejects Mr. Asher’s explanation. The Receiver does not address the forensic

accounting, that these funds came from individual customers of a corporate entity, and does not address

the business transactions underlying the transactions, that these corporate entities that were not identified

in the Order could participate in legitimate, business transactions. Nor does the Receiver address the

chronology - that Mr. Asher and Ms. Hunter executed the corporate documents transferring ownership a

month before Mr. Asher was aware of the Court’s Order.

        Rather, the Receiver relies on a scatter shooting of challenges. The Receiver argues that the

Delaware corporate filings have not been updated to reflect the change of ownership. But of course, the

failure to update corporate records does not invalidate a contract or divest a shareholder of his interests.

The Receiver argues that Athena Hunter was previously employed by the Corporate Defendants, and that

she “swindled money from the elderly.” But of course, Ms. Hunter’s prior employment and unproven

allegations of bad actions are not relevant to determining if Ms. Hunter owned and controlled USA

Accounts, Inc. The Receiver concludes by arguing that the funds must belong to Mr. Asher because the

funds were sent to Mr. Asher’s former colleagues. This argument is without a basis in fact or logic.

Factually, these payments were neither from Mr. Asher nor to his colleagues. Rather, these transactions

were from one corporate entity in which Mr. Asher had no interest to another corporate entity which Mr.

Asher had no interest. These were lawful, documented payments among lawful, established corporations,

all outside of the Court’s Order. Logically, one party to a transaction never proves the counterparty, not in

business practices and certainly not in the law. Former colleagues regularly receive funds from new

clients as well as former employers. It is not surprising that a precious metals dealer, like USA Accounts,
  Case 3:20-cv-02910-L Document 202 Filed 12/01/20                         Page 4 of 6 PageID 2902


Inc., would pay commissions to precious metal salesmen. And it is equally predictable that a precious

metal salesman would receive commissions from more than one employer over time. The Receiver’s

reliance on the recipient parties to prove Mr. Asher’s ownership status is misplaced.

        In sum, the Receiver is charged with collecting assets of the Receivership Estate in order to

preserve the status quo. The Receiver is not charged with collecting assets that are owned and controlled

by third parties, even if an individual defendant is an agent of the third party. While there are bits of

anecdotal evidence suggesting that Mr. Asher was involved with USA Accounts, Inc., there is conclusive

evidence that USA Accounts, Inc. was owned and controlled by Athena Hunter, and not Lucas Asher.

And there is no dispute that the assets of USA Accounts, Inc. and Athena Hunter are outside of the

Receivership Estate.



                                          LEGAL DISCUSSION

        This Court should find that Mr. Asher is not in contempt for at least two reasons: first, Mr. Asher

did not violate the Court’s Order; and second, contempt is improper when the accused party is unable to

remedy the complaint. Both of these legal arguments are based on the fact that these funds do not, and

did not ever, belong to Lucas Asher.

        Because the funds in question never belonged to Lucas Asher, the funds were never covered by

the Court’s Order. Accordingly, Mr. Asher should not be held in contempt. The Order defines “assets” as

encompassing “any legal or equitable interest in, right to, or claim on, any real or personal property,

whether individually or jointly, directly or indirectly controlled, and wherever located…”. Order, Docket

16, para. 15. Applying the clear terms of the definition, this Court should find that the funds were not Mr.

Asher’s “assets.” Prior to being deposited into the USA Accounts, Inc.’s bank account, these funds

belonged to USA Accounts, Inc,’s customers. The funds were tendered to USA Accounts, Inc. And at

the time of the entry of the Order, USA Accounts, Inc. was owned and controlled by Athena Hunter. The

Receiver’s argument that Mr. Asher was a signatory on the account, and therefore was in control of the

account, lacks any basis in law or in fact.
  Case 3:20-cv-02910-L Document 202 Filed 12/01/20                        Page 5 of 6 PageID 2903


        Secondly, because Mr. Asher is incapable of turning over the funds, this Court should not hold

him in contempt. Civil contempt is reserved to coerce parties “to perform() the affirmative act required

by the court's order.” Hicks v. Feiock, 485 U.S. 624 (1988); see also Gompers v. Buck’s Stove & Range

Co., 221 U.S. 418 (1911). A party is excused from complying with a court order if compliance is

impossible; in other words, inability to comply is a complete defense to civil contempt. Newman v.

Graddick, 740 F.2d 514, 1524 (11th Cir. 1984), citing United States v. Rylander, 460 U.S. 752 (1983).

Because Mr. Asher does not control these funds, he cannot turn over the funds to the Receiver.

        Throughout the Motion and Brief, the Receiver makes overly broad legal conclusions which

cannot withstand scrutiny. For example, the Receiver states “Because Asher was a signatory on the USA

Accounts, Inc. at the time of the SRO, the account was included within the definition of ‘Receivership

Estate’ under the SRO…” This argument conflates a person with signatory authority with a person with

control or ownership. While it is common for an owner to have signatory authority, it is also common for

agents, trustees, other third parties to have signatory authority over assets which they do not control or

own. In another section, the Receiver states that “There is no lawful basis to pay ‘invoices’ on September

29, 2020.” Receiver’s Brief, p. 7. As support for this conclusion, the Receiver argues, “The

invoice...indicates it is for ‘commissions.’ If true, ‘commissions’ are ‘Receivership Assets as defined by

the SRO and would constitute a fraudulent transfer if paid.” Rather, the Receivership Assets are

specifically limited to assets associated with the Defendants. Commission (and all other expenses) paid

by third parties unassociated with the Defendants are not within the Receivership Assets..

        The Receiver lists other allegations which do not constitute contempt and which cannot be

remedied by incarceration. Accordingly, these allegations are undressed herein, notwithstanding various

factual and challenges, which will be presented as necessary.



        WHEREFORE, Defendant Lucas Asher respectfully requests that the Court dismiss the Motion

for Show Cause and deny the relief requested.

                                                           Respectfully Submitted,
  Case 3:20-cv-02910-L Document 202 Filed 12/01/20                     Page 6 of 6 PageID 2904


                                                                 /s                  .
                                                        Arnold A. Spencer
                                                        Texas State Bar #00791709
                                                        Spencer & Associates
                                                        5949 Sherry Lane, Suite 900
                                                        Dallas, Texas 77225
                                                        214-385-8500
                                                        arnoldspencer75225@gmail.com

                                                        Counsel for Defendants
                                                        Lucas Asher and Simon Batashvili


                                         Certificate of Service

        I, Arnold Spencer, counsel of record for Defendants Lucas Asher and Simon Batashvili, do
hereby certify that I have filed the foregoing document with the Clerk of Court via the ECF system, which
sent notice to all counsel of record, in accordance with the Federal Rules of Civil Procedure.

                                                                /s
                                                        ______________________________
